Citation Nr: 1229047	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  00-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for arthritis of the cervical spine and right elbow has been received.

2.  Whether new and material evidence to reopen a claim for service connection for allergic rhinitis has been received.

3.  Whether new and material evidence to reopen a claim for service connection for arthritis of the shoulders has been received.

4.  Entitlement to an increased (compensable) rating for left ear hearing loss, on a schedular basis.  

5.  Entitlement to an increased (compensable) rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

6.  Entitlement to a rating in excess of 10 percent for dermatitis prior to February 19, 2012, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

7.  Entitlement to a rating in excess of 30 percent for dermatitis from February 19, 2012, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 1999 rating decision in which the RO in Washington, DC, denied, inter alia, the Veteran's claims for increased ratings for left ear hearing loss and for dermatitis.  The RO also declined to reopen the Veteran's claims for service connection for arthritis, and for hay fever (previously denied as claims for allergies and for allergic rhinitis).  In February 2000, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  Jurisdiction of the appeal was subsequently transferred to the RO in Roanoke, Virginia.

In February 2004, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In September 2004, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claims (as reflected in two November 2006 supplemental SOCs (SSOCs)) and returned the matters on appeal to the Board for further appellate consideration.

In May 2007, the Board denied the Veteran's claims (issues 1 through 4, and issue 6, as recharacterized on the title page).  The Veteran appealed the May 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision as to the issues noted above, and remanding these claims to the Board for further proceedings consistent with the joint motion.

In March 2010, the Board remanded the matters on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claims (as reflected in an October 2010 SSOC) and returned the matters on appeal to the Board for further consideration.

In February 2011, the Board again remanded the matters on appeal to the RO for further action, to include additional development of the evidence.  After completing further action, the RO, in a March 2012 rating decision, granted a higher, 30 percent rating for the Veteran's service-connected dermatitis, effective February 19, 2012.  Additionally, in a March 2012 SSOC, the RO determined that new and material evidence had been received to reopen claims for service connection for arthritis of the cervical spine, right elbow, and shoulders, as well as service connection for allergic rhinitis, but denied these matters on the merits.  It continued to deny the remaining claims on appeal, and returned these matters to the Board for further consideration.  

In characterizing the issues on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized these matters as set forth on the title page.

Furthermore, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Here, the Veteran was previously denied service connection for arthritis, allergies, and allergic rhinitis).  At the time of the prior denials, there were the same complaints made in connection with the current claims.  As such, any diagnoses pertaining to the cervical spine, right elbow, shoulders, and allergies made since the prior denials do not constitute different disabilities.  As such, new and material evidence is required to reopen these claims for service connection.

With regard to the Veteran's claim for increased rating for dermatitis, the Board observes that while an increased rating was granted during the appeal, this issue remains pending before the Board because higher ratings remain assignable for dermatitis both before and after February 19, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

The Board's decision addressing the matter of whether to reopen a claim for service connection for allergic rhinitis, as well as the matter of an increased ratings for left ear hearing loss, on a schedular basis, is set forth below.  The remaining claims on appeal - increased rating for dermatitis, on a schedular basis, increased ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and whether to reopen claims for service connection for arthritis of the cervical spine, right elbow, and shoulders - are addressed in the remand following the order.  These matters are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a July 1986 decision, the Board denied service connection for allergies; although notified of the denial, the Veteran did not initiate an appeal of the decision.  

3.  No new evidence associated with the claims file since the July 1986 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for allergic rhinitis, or raises a reasonable possibility of substantiating the claim.  

4.  Pertinent to the April 1998 claim for increased, audiometric testing has revealed no worse than Level VIII hearing in the Veteran's service-connected left ear; service connection is not in effect for right ear hearing loss.






CONCLUSIONS OF LAW

1.  The July 1986 decision in which the Board denied service connection for allergies is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As pertinent evidence received since the July 1986 denial is not new and material, the criteria for reopening the claim for service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

3.  The criteria for a compensable schedular rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, and 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the petition to reopen the claim for service connection for allergic rhinitis, post-rating letters dated in January 2006, March 2006, May 2010, and August 2011 advised the Veteran that his claim had been previously denied because there was no evidence that the Veteran's allergic rhinitis was incurred in or aggravated by military service.  These letters specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons his claim was previously denied.  They also informed him that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  Finally, these letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

With respect to the increased rating claim for left ear hearing loss, in the August 2011 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

After issuance of the above-described notices, the March 2012 SSOC reflects readjudication of the Veteran's claims decided herein.  Hence, the Veteran is not shown to be prejudiced by the timing of this VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records (as requested by the Board in its prior remands).  There are also the reports of multiple VA audiological and dermatological evaluations, including examinations which fulfill the Board's prior requests for additional medical evidence.  Finally, also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf, in addition to a transcript of oral testimony provided at a February 2004 Board hearing.  The Board finds that no additional RO action on the claims herein decided, prior to appellate consideration, is required.

The Board notes that, in the February 2011 remand, the Board instructed that an ear, nose and throat physician examine the Veteran; however, on remand, the Veteran was actually evaluated by an audiologist, in December 2011.  The Court has held that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, however, the Board notes, that the audiologist conducted appropriate testing, as requested - the results of which provide the basis for evaluation of hearing loss under VA's rating schedule - as well as provided comments regarding the functional effects of the disability, a matter within the audiologist's area of expertise.  Under these circumstances, the Board finds that there has been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no further RO action in this regard is required.

Finally, the Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim to reopen a claim of service connection for allergic rhinitis.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  See also Woehlaert v. Nicholson, 21 Vet App 456 (2007).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Claim to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for allergic rhinitis was previously denied in November 1977, January 1979, and January 1984 rating decisions.  The Veteran appealed the January 1984 rating decision, and the Board affirmed the denial in a July 1986 decision.  The evidence then of record consisted of statements of the Veteran, service treatment records, private medical certificates, VA outpatient records dated through 1982, and reports of VA examination.  Pertinent to the Board's determination, service treatment records indicated treatment for nasal congestion related to an upper respiratory infection and one complaint of dust in the throat.  It was noted that medical evidence did not demonstrate a chronic allergy disability until 1973, approximately seven years after military service.  In view of the foregoing evidence, the Board denied the Veteran's claim on the basis that the evidence of record failed to indicate that allergic rhinitis was incurred in or aggravated by military service.  

Although notified of the Board's July 1986 denial, the Veteran did not initiate an appeal.  The Board's July 1986 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7103, 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In April 1998, the Veteran filed to reopen his previously denied claim for allergic rhinitis.  Regarding petitions to reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 'new and material evidence' is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  [Parenthetically, the Board notes the regulations implementing the VCAA include a revision of 38 C.F.R. § 3.156.  However, that revision applies only to claims filed on and after August 29, 2001.  Given the April 1998 date of the claim to reopen culminating in the instant appeal, the Board will apply the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's December 1993 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the July 1986 denial includes additional lay statements by the Veteran regarding ongoing treatment for allergies, as well as private and VA medical records showing treatment for allergic rhinitis since 1983.  Also of record are a number of VA examination reports; however, such reports do not contain findings pertinent to the Veteran's claimed allergies.  The Board finds that, while this evidence is 'new,' it is cumulative of evidence previously of record.  In this regard, none of the evidence addresses whether there is a nexus between the Veteran's allergic rhinitis and service; it also does not demonstrate a chronic allergy disability or symptoms of a chronic allergy disability during or shortly after service.  Rather, the additional evidence merely confirms that the Veteran has the claimed disability, without any evidence or opinion that it had its onset in service or is in any way related to service.  As such, the evidence is not 'material' because none of it, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  

As for any statements by the Veteran (as well as those by his attorney, on his behalf) that his allergic rhinitis is related to service, the Board points out that these assertions were before the RO at the time of the July 1986 decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of a back disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for allergic rhinitis are not met, and that the July 1986 Board denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


B. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Additionally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analyses are therefore undertaken with the consideration that different ratings may be warranted for different time periods.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).  However, under 38 U.S.C.A. § 1160, if the service-connected ear is 10 percent or more disabling, hearing impairment of the nonservice-connected ear is considered in assigning the rating.  See also 38 C.F.R. § 3.383(a)(3).  In this case, the Veteran's right ear is not service connected and his service-connected left ear is not 10 percent or more disabling.  Therefore, his right ear will be assigned a designation of Roman Numeral I.

The Board observes that the applicable rating criteria for hearing impairment and diseases of the ear were revised during the pendency of this appeal, effective June 10, 1999.  See 64 Fed. Reg. 25,209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the Veteran's claim only under the former criteria for any period prior to the effective date of the new rating criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The Board notes that the RO considered the amendments to the regulations in its July 2002 SSOC, such that the Veteran is not prejudiced by the Board's current consideration of his claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any event, after careful review of the regulations in question, the Board finds that the changes are not significant to this particular Veteran's claims for hearing loss.  In this regard, Table VII was amended such that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.  However, the tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Id.

Considering the pertinent evidence in light of the above, the Board finds that the claim for higher rating for left ear hearing loss, on a schedular basis, must be denied.  

On May 1999 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
45
75
75
85
70

Speech audiometry revealed speech recognition ability of 64 percent in the left ear.  A diagnosis of left ear sensorineural hearing loss, mild to severe, was indicated.  

On February 2002 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
50
70
80
85
71

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.  A diagnosis of left ear sensorineural hearing loss, mild to severe, was indicated.  With respect to the disability's effect on the Veteran's daily life occupation, the Veteran reported he had difficulty hearing in noisy environments and that he required increased volume when watching television.  

During the February 2004 Board hearing, the Veteran testified that his left ear hearing loss had required amplification since 1983.  As for the effect on his daily life, he indicated that his telephone and television volumes were turned up extremely loud.  He also noted difficulty understanding conversations with background noise.  Finally, the Veteran stated that he was unable to wear his hearing aid while at work, thereby making communication with others more difficult, because use of the hearing aid would amplify many unpleasant sounds associated with mechanical work.  

On October 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
30
35
55
75
49

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  A diagnosis of left ear sensorineural hearing loss, mild to severe, was indicated.  

On July 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
70
80
85
90
81

Speech audiometry revealed speech recognition ability of 66 percent in the left ear.  A diagnosis of left ear sensorineural hearing loss, mild to profound, was indicated.  With respect to the disability's effect on the Veteran's occupation, the Veteran reported that he could not hear in his left ear and that he often had to read lips to understand people.  The examiner assessed that the functional impact of the Veteran's left ear hearing loss on occupational activities would be significant.  

On December 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
75
80
85
95
84

Speech audiometry revealed speech recognition ability of 66 percent in the left ear.  A diagnosis of left ear sensorineural hearing loss, mild to profound, was indicated.  The examiner assessed that the functional impact of the Veteran's left ear hearing loss would be significant.  Specifically, she noted that "[a]n asymmetrical hearing loss of this degree would cause difficulty localizing sounds . . . [and could] create potential hazards for driving and alerting to traffic hazards."  His hearing loss would also cause significant difficulty understanding speech in noisy situations and use of the telephone would be nearly impossible in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level VIII hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a 0 percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in July 2010 and December 2011 reflect exceptional hearing impairment as defined by regulation in the left ear, as pure tone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in no worse than Level VIII hearing in the left ear.  Application of these findings to Table VI also corresponds to a 0 percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

Therefore, the Veteran is not entitled to an initial, compensable schedular rating for left ear hearing loss.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that there is no basis for a staged, schedular rating of the Veteran's left ear hearing loss, pursuant to Hart, and that the claim for a compensable rating, on a schedular basis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for allergic rhinitis has not been received, the appeal is denied.

A compensable rating for left ear hearing loss, on a schedular basis, is denied.



REMAND

The Board's review of the claims file reveals that further RO action in the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In an April 2012 Response to the SSOC, the Veteran, through his attorney, asserts that his left ear hearing loss and dermatitis warrant disability ratings higher than those provided by the schedular criteria.  The Board finds that such raises the question of the Veteran's entitlement to a higher ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

In this case, the RO has not considered section 3.321 in the adjudication of the Veteran's claims.  Hence, to avoid any prejudice to the Veteran, the RO should consider the matters of higher, extra-schedular ratings for left ear hearing loss and dermatitis in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

However, prior to such adjudication, the Board finds that further development of the Veteran's dermatitis claim, as well as the remaining matters on appeal, is warranted.  

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

The Veteran is in receipt of service-connected compensation benefits for atopic dermatitis, rated as 10 percent disabling prior to February 19, 2012, and 30 percent disabling from February 19, 2012.  This disability has been rated pursuant to Diagnostic Code 7806 (which applies to eczema and dermatitis), which provides for higher ratings based, inter alia, on the percent of the entire body or exposed area affected by the skin condition.  38 C.F.R. 4.118, DC 7806 (2011).

Review of the March 2012 rating decision (in which the RO awarded a higher, 30 percent rating, effective February 19, 2012), reveals that the RO based its award on a February 2012 VA examination report which indicated the Veteran's service-connected eczema/dermatitis affected 20 to 40 percent of exposed body surface area.  The report noted mild erythema and scaling of the left frontal hairline extending onto the temple, hyperpigmented lichenified scaly plaques on the hands and feet, and xerotic patches on the posterior aspect of the forearms [emphasis added].  The examiner concluded that the Veteran's service-connected disability affected 25 percent of exposed body surface and 15 percent total body surface.  

In reviewing other evidence of record, the Board notes a July 2010 VA dermatological examination report indicated the Veteran has total body area of greater than 40 percent that is affected by various skin disabilities.  In discussing the breakdown of each disability, the examiner noted that there is a "generalized xerosis" affecting 60 percent of total body area, keratosis pilaris affecting less than 5 percent of total body area.  Although hyperpigmentation of the facial/neck skin and dorsal hands was present, the examiner concluded that there was no active dermatitis.  Other VA dermatological treatment reports similarly note widespread and "extensive" xerosis of the Veteran's body.  

Relevant to the current appeal, it appears that the February 2012 VA examiner considered the Veteran's areas of xerosis (i.e., dry skin) to be associated with his service-connected dermatitis.  Conversely, the July 2010 VA examiner appears to indicate that xerosis is a separate disability not associated with dermatitis.  The Board emphasizes that it is prohibited from making conclusions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, there is no discussion as to whether areas of xerotic skin are to be considered when evaluating the percent of total body surface area or exposed body surface area affected by the Veteran's service-connected dermatitis.  Such question is important, however, given that the findings of the July 2010 VA examination tend to support a higher, 60 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Thus, the Board concludes that a medical opinion is necessary to resolve this issue.  The Board further notes that, in July 2012, the Veteran, through his attorney, requested another VA dermatology examination, asserting that current evidence is not reflective of the severity of his disability.  

Hence, the RO should arrange for the Veteran to undergo a dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Washington, DC dated through August 15, 2011.  Such records reflect continued treatment by VA dermatology; thus, it appears that more recent records at this facility likely exist that pertain to the Veteran's increased rating claim.  Moreover, in regards to the Veteran's request to reopen previously denied claims of service connection for arthritis of the cervical spine, right elbow, and shoulders, in July 2012, the Veteran, through his attorney, indicated that he has continued to receive treatment the Washington DC VAMC in Washington, DC for "arthritis."  Thus, it appears likely that additional records exist that are also pertinent to the Veteran's reopen claims.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure a complete record is before the Board with respect to each of the claims remaining on appeal, the RO should obtain from the Washington DC VAMC all outstanding, pertinent treatment records dated since August 15, 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO should adjudicate both claims on the basis of all pertinent evidence added to the claims file since the RO's last adjudication of the claim (to particularly include the additional evidence and argument referenced above).  The RO's adjudication of the claim for higher rating should include continued consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted. 

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Washington DC VAMC all outstanding, pertinent records of treatment of the Veteran dated since August 15, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should render findings responsive to the applicable criteria for dermatitis, specifically identifying the areas of the body affected by dermatitis (and any residuals), as well as the percentage of the entire body, and the percentage of the exposed areas affected by dermatitis (and any residuals).  The physician should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period.  

In reporting the clinical findings, the physician should also discuss whether the Veteran's dermatitis (and any residuals) is characterized by any exudation, itching, extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or is exceptionally repugnant.  

The physician should also discuss whether any areas of xerotic skin on the Veteran's body (noted on current examination and/or noted on past examination) are associated with his service-connected dermatitis or whether xerosis represents a separate disability not associated with the Veteran's service-connected disability picture.  

Finally, considering all clinical findings and assessments, the physician should specifically indicate the extent to which the residuals of the Veteran's dermatitis impacts him from an occupational standpoint.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal, including the matter of higher ratings for left ear hearing loss and dermatitis on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b).  

If the Veteran fails, without good cause, to report to the examination any scheduled examination, in adjudicating the claim for increase for dermatitis, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority, to include consideration of whether any further staged rating of the disability(ies), pursuant to Hart (cited above), is appropriate.

8.  If any benefit sought on remains denied, the RO should furnish to the Veteran and his attorney an SSOC that includes citation to and discussion of all additional legal authority (to include 38 C.F.R. § 3.321(b)(1)), along with clear reasons and bases for all determinations, and afford them the appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


